Name: Council Regulation (EC) No 1291/97 of 27 June 1997 amending Regulation (EC) No 2505/96 opening and providing for the administration of autonomous Community tariff quotas for certain agricultural and industrial products and amending Regulation (EC) No 3059/95 opening and providing for the administration of Community tariff quotas for certain agricultural and industrial products (first series 1996)
 Type: Regulation
 Subject Matter: agricultural activity;  industrial structures and policy;  tariff policy
 Date Published: nan

 Avis juridique important|31997R1291Council Regulation (EC) No 1291/97 of 27 June 1997 amending Regulation (EC) No 2505/96 opening and providing for the administration of autonomous Community tariff quotas for certain agricultural and industrial products and amending Regulation (EC) No 3059/95 opening and providing for the administration of Community tariff quotas for certain agricultural and industrial products (first series 1996) Official Journal L 176 , 04/07/1997 P. 0017 - 0020COUNCIL REGULATION (EC) No 1291/97 of 27 June 1997 amending Regulation (EC) No 2505/96 opening and providing for the administration of autonomous Community tariff quotas for certain agricultural and industrial products and amending Regulation (EC) No 3059/95 opening and providing for the administration of Community tariff quotas for certain agricultural and industrial products (first series 1996)THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 28 thereof,Having regard to the proposal from the Commission,Whereas, by virtue of Regulation (EC) No 2505/96 (1), the Council opened Community tariff quotas for certain agricultural and industrial products; whereas Community demand for the products in question should be met under the most favourable conditions; whereas Community tariff quotas should therefore be opened at reduced or zero rates of duty for appropriate volumes, and increased or extended in the case of certain existing tariff quotas, avoiding any disturbance to the markets for these products;Whereas the amendments made to Regulation (EC) No 3059/95 (2) by virtue of Regulation (EC) No 2505/96 are no longer valid; whereas the reference to Regulation (EC) No 3059/95 in the title of Regulation (EC) No 2505/96 should be deleted;Whereas Regulation (EC) No 2505/96 should therefore be amended accordingly,HAS ADOPTED THIS REGULATION:Article 1 The title of Regulation (EC) No 2505/96 shall be replaced by the following:'Council Regulation (EC) No 2505/96 of 20 December 1996 opening and providing for the administration of autonomous Community tariff quotas for certain agricultural and industrial products`.Article 2 Annex I to Regulation (EC) No 2505/96 is hereby amended as follows:- the table lines shown in Annex I shall be replaced, for order Nos 09.2711, 09.2837, 09.2935, 09.2939 and 09.2945, by those shown in Annex I to this Regulation;- the tariff quotas shown in Annex II of this Regulation shall be added.Article 3 This Regulation shall enter into force on the seventh day following that of its publication in the Official Journal of the European Communities.It shall apply from 1 January 1997.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Luxembourg, 27 June 1997.For the CouncilThe PresidentA. JORRITSMA-LEBBINK(1) OJ No L 345, 31. 12. 1996, p. 1.(2) OJ No L 326, 30. 12. 1995, p. 19. Regulation as last amended by Regulation (EC) No 2505/96 (OJ No L 345, 31. 12. 1996, p. 1).ANNEX I >TABLE>ANNEX II >TABLE>